DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20 filed June 29, 2020 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Richters et al. (US5738405, hereinafter “Richters”), in view of Kuroda et al. (JP61094816A, hereinafter “Kuroda”), further in view of James et al. (US9114765, hereinafter “James”), and further in view of Kramer et al. (US10029544, hereinafter “Kramer”).
Regarding claim 1, Richters discloses a vehicle (Figs. 5-6), comprising: a tubular frame rail (7c-d, 14a; Figs. 5-6).  However Richters is silent to a channel rail mounted relative to the tubular frame rail; a first seal secured to the channel rail; an applique secured to the channel rail; and a second seal mounted to the applique.  
In claim 1, Kuroda teaches a channel rail (21; Figs. 1-4) mounted relative to the frame (2/4/5; Figs. 1-4); a first seal (22; Figs. 1-4) secured to the channel rail; an applique (Next to L; Fig. 5)).  
In claim 1, James teaches
In claim 1, Kramar teaches an applique (36 at the A-pillar, B-pillar, and C-pillar; Fig. 1) secured to the channel rail (30/34; Figs. 4-5).  
For claim 1, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle of Richters to create an adjustable glass track system by combining the teachings of Kuroda, James, and Kramar to includes channel rails, seals, and appliques to the vehicle.  Doing so, allows for an improved vehicle system for sealing against intrusion of rain water and a finished appearance (Kuroda - Paragraph 1; Kramer - Col. 3 lines 57-63; James – Col. 1 lines 14-31).
Regarding claim 2, the combination of Richters in view of Kuroda, Kramer, and James continues to teach a tubular aluminum frame and that is a structural member of a roof of a vehicle (Richters - Fig. 1, Col. 6 lines 54-65).
Regarding claim 3, the combination of Richters in view of Kuroda, Kramer, and James continues to teach wherein the channel rail (Kuroda - 21; Figs. 1-4) is mounted to the frame by a rail bracket (Kuroda - 18/19/20; Figs. 1 and 3).  
Regarding claim 4, the combination of Richters in view of Kuroda, Kramer, and James continues to teach wherein the channel rail ( Kuroda - 21; Figs. 1-4) includes a first flange (Kuroda - 18; Fig. 3) mounted to the rail bracket (Kuroda - 18/19/20; Fig. 3) by a locator pin (Kuroda - 21 is "fixed" to 18; Figs. 3-4, Page 3) and a second flange (Kuroda - 21; Fig. 3) that receives the first seal (Kuroda - 22; Fig. 3).  
Regarding claim 5, the combination of Richters in view of Kuroda, Kramer, and James continues to teach the system wherein the applique (James - 14; Fig. 1) includes a side flange (James - 22; Fig. 1) that receives the second seal (James - 26; Fig. 1).  
Regarding claim 6
Regarding claim 7, the combination Richters in view of Kuroda, Kramer, and James continues to teach the system wherein the applique is mounted to the channel rail (Kramer – 30/34; Fig. 5) by a fastener (Kramer - 32; Fig. 3, Col. 3 lines 51-54).  
Regarding claim 9, the combination Richters in view of Kuroda, Kramer, and James continues to teach the system wherein the first seal (Kuroda - 22; Figs. 1-4) is configured to seal relative to a top peripheral edge of a glass pane (Kuroda - 16/17; Fig. 3), and the second seal (James - 26; Fig. 1) is configured to seal relative to an inner side peripheral edge of the glass pane (James - 46; Fig. 2).  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Richters in view of Kuroda, Kramer, and James and further in view of Kuwabara et al. (US10286769, hereinafter “Kuwabara”).
Regarding claim 8, the combination Richters in view of Kuroda, Kramer, and James continues to teach the system wherein the channel rail (Kuroda - 21; Figs. 1-4) extends between a first pillar and a second pillar (Kuroda - Figs. 1 and 5).  However, Richters in view of Kuroda, Kramer, and James is silent to and further comprising a third seal mounted to the first pillar.
In claim 8, Kuwabara teaches a third seal (1b; Fig. 1b) mounted to the first pillar (103; Fig. 1b).  
For claim 8, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the system of Richters in view of Kuroda, Kramer, and James by adding a third seal mounted to the first pillar as as taught by Kuwabara in order to improve the sealing properties of the system, and especially from water intrusion (Abstract and Col. 1 lines 48-52).
Regarding claim 10, the combination of Richters in view of Kuroda, Kramer, and James, and further in view of Kuwabara teaches wherein the first seal (Kuwabara - 1b; Fig. 1b) and the second seal (Kuwabara - 1d; Fig. 1b) meet together at a corner (Kuwabara - 1e; Fig. 1b) to establish a continuous seal .

Claims 11-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richters in view of Smith (US1752511), further in view of Kuroda and further in view of Kuwabara.
Regarding claim 11, Richters discloses a vehicle (1a; Figs. 5-6), comprising: a door assembly (D; Figs. 5-6) including a frameless window (11/11a; Figs. 1, 4-6).  However, Richter is silent to a frameless door wherein a glass pane of the frameless window is movable between an open position in which the glass pane is positioned inside an interior cavity of the frameless door and a closed position in which the glass pane extends outside of the interior cavity; and an adjustable glass track system configured to establish a continuous seal plane about a periphery of the glass pane when the glass pane is in closed position.
In claim 11, Smith teaches a vehicle (Fig. 1), comprising: a door assembly (4, 5; Fig. 1, Page 2 lines 14-24) including a frameless door (4, 5; Fig. 1) and a frameless window (W; Fig. 1, Page 2 lines 37-44), wherein a glass pane (Fig. 1) of the frameless window is movable between an open position in which the glass pane (Figs. 1 and 3) is positioned inside an interior cavity (slot 20; Fig. 3) of the frameless door and a closed position in which the glass pane (Figs. 1 and 3) extends outside of the interior cavity (20; Fig. 3).
In claim 11, Kuroda teaches an adjustable glass track system (Fig. 1) configured to establish a continuous seal plane (S; Fig. 1) of the glass pane (16/17; Fig. 1, 3-4) when the glass pane is in closed position (Figs. 3-4).
In claim 11, Kuwabara teaches
For claim 11, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle of Richters to create an vehicle having a frameless doors and windows with an adjustable glass track system and continuous seal plane as taught Smith, Kuroda, and Kuwabara.  Doing so, allows for improvements to convertible/open-air vehicle systems concerning sealing, and the use of windows/doors thereof (Smith – Page 1 lines 1-5).
Regarding claim 12, Richters in view of Smith, Kuroda, and Kuwabara disclose the vehicle as recited in claim 11, and continue to teach wherein the door assembly is a front door assembly (Smith - 4; Fig. 1) or a rear door assembly (Smith - 5; Fig. 1) of the vehicle.  
Regarding claim 19, see analysis of claim 11.  It would be obvious to a person skilled in the art to establish a second seal plane relative to the inner peripheral edge of the removable roof structure of Smith as was done with the first seal plane.  Doing so, would allow for an even more improved sealing system.
Regarding claim 20, Smith discloses a removable soft top roof structure (T; Fig. 1, Page 2 lines 1-13).  Richter teaches a removable hard top roof (Figs. 5-6; Abstract and Col. 1 lines 35-55).  Kuroda teaches a removable soft top roof (F; Figs. 1 and 5, Paragraph 1).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Richters in view of Smith, Kuroda and Kuwabara, and further in view of James and Kramer.
Regarding claim 13, see analysis of claims 1-3, and 11.
Regarding claim 14
Regarding claim 15, see analysis of 1, 8, 13-14.  Also, it would be obvious to continue the placement and design of the seals around the doors and integrating with the appliques as found in claims 1, 11, 13-14.
Regarding claim 16, see analysis of 1, 11, 13-15.  Also, it would be obvious to continue the placement and design of the seals around the doors and integrating with the appliques as found in claims 1, 8, 11, 13-15.
Regarding claim 17, see analysis of 1, 3-4, and 11.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Minatti (DE19926474A1) teaches a four door convertible vehicle.
Crismon et al. (US10035408) teaches a vehicle roof system mounting to an existing frame.
Mass et al. (US20150165880) teaches a glass sealing system.
Whitehead (US8991896) teaches a collapsible hard top system for a vehicle.
Zimmer et al. (US20120091751) teaches various applique assemblies.
Dietz et al. (US7871120) teaches a four-door vehicle having a door sealing system for frameless doors.
Henderson et al. (US6886881) teaches a door assembly for a frameless window and frameless window of a sports utility vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612